Citation Nr: 0111016	
Decision Date: 04/16/01    Archive Date: 04/23/01	

DOCKET NO.  00-09 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for residuals of a head 
injury, a back disorder and a leg disorder.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
October 1945, and from September 1950 to April 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO) which denied the veteran entitlement to 
service connection for residuals of a head injury, a leg 
disorder and a back disorder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, Sections 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).   In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Our preliminary review of the veteran's claims file discloses 
that, in formulating his claim for entitlement to service 
connection for residuals of a head injury, a back disorder 
and a leg disorder, the veteran has provided few specifics as 
to the nature of the disorders claimed.  He indicated on his 
application for compensation and pension (VA Form 21-526) 
that his claim is based on "head injury, spine cord, and legs 
WWII."  In his VA Form 21-526, the veteran reported that he 
has not received any private hospitalization or treatment for 
the disorders claimed.  Further, VA has not examined the 
veteran.  The clinical records received in connection with 
his current claim are sparse and consist solely of VA 
outpatient treatment records dated in 1992 showing evaluation 
and treatment provided to him for complaints of chronic neck 
pain, sinus problems, tinnitus, bilateral hearing loss and 
confusion with loss of memory.  In light of this, the Board 
believes that further examination of the veteran to determine 
the nature and severity of the disorders claimed by him would 
be beneficial prior to further appellate review.  

With respect to the veteran's claimed back disorder, the 
Board notes that service connection for a back disorder was 
denied by the RO in an unappealed rating decision dated in 
February 1979.  The veteran was notified of this 
determination that same month.  The Board finds that, with 
this claim, the threshold issue that first must be resolved 
is whether new and material evidence has been received to 
reopen the veteran's claim.  The Board is unable to discern 
whether the April 2000 rating decision in fact found that the 
veteran's claim for service connection for a back disorder 
had been reopened.  The statement of the case does not 
address the laws and regulations regarding new and material 
evidence and the veteran was not advised in the statement of 
the case that this was the basis for denying his claim.  It 
is the Board's finding that the April 2000 rating decision 
from which this appeal ensued improperly considered the 
veteran's claim for service connection for a back disorder on 
a de novo basis rather than as an attempt to reopen, which 
requires the submission of new and material evidence, thereby 
warranting a remand for correction of the jurisdictional 
defect.  See Fulkerson v. West, 12 Vet. App. 268, 269-70 
(1999) (per curiam) (setting aside a Board decision to enable 
the Board to observe the procedure required by law for 
reopening final RO decisions) citing Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).   



Back disability: effect of prior rating decision

In addition, with respect to the back disability, the Board 
notes that the February 1979 denial letter indicates that 
service medical records showed no back treatment and no 
diagnosis of back disability at separation.  However, service 
medical records do show that on May 24, 1945, the veteran was 
seen for pain in the low back.  "Physical therapy-heat" 
was suggested, and aspirin was prescribed.  Thus, an error 
occurred in the 1979 denial.  Whether such error was a 
"clear and unmistakable error" (CUE) is a question which 
should be addressed by the RO.  To rise to the level of CUE, 
an error must be "outcome-determinative," that is, of such 
character that, had the error not been made, the outcome of 
the prior decision would have been different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999), cert. denied, 528 U.S. 
967 (1999).  If this error is not found by the RO to 
constitute CUE, the RO should consider whether the previously 
overlooked service record constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(c) (2000), 
justifying de novo review consideration of the claim; or, if 
not, whether overlooking the service record constitutes such 
"grave procedural error" as to vitiate the finality of the 
RO decision, as in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

Leg disability

As noted above, the veteran's claim lacks specifics about the 
disabilities for which service connection is currently 
claimed.  The service medical records, though, show several 
complaints of leg pain in connection with the veteran's pes 
planus and hallux valgus which were the focus of at least 
three hospitalizations in service.  He complained of pain 
radiating from the feet up to the knees.  This may be the 
"legs" disability for which he is seeking service 
connection, and it should be adjudicated.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file.  

2.  The RO should arrange for an 
appropriate VA examination to determine 
the nature and severity of the veteran's 
claimed disabilities involving the head, 
back and legs.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
veteran's examiner should elicit from the 
veteran pertinent complaints and be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current disorder complained of 
by the veteran and involving the head, 
back and/or legs, began or increased in 
service or was caused by a disease or 
injury in service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All examination 
findings, along with a complete rationale 
for the opinions and conclusions reached 
should be set forth in the report. 

3.  Following the examination, the RO 
should adjudicate the issue of whether 
new and material evidence with regard to 
service connection for a back disorder 
has been submitted to reopen the claim, 
consistent with the discussion in 
paragraph 1, page 4, above.  If the RO 
determines that new and material evidence 
has been received, then the RO must 
consider the entire evidentiary record to 
determine if service connection for a 
back disorder can be established.  The RO 
should also readjudicate the issues of 
service connection for residuals of a 
head injury and a leg disorder, including 
consideration of whether the "legs" 
disorder refers to pain associated with a 
foot disorder.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.  If the RO determines 
that no new and material evidence has 
been received to reopen the claim for a 
back disorder or that service connection 
for any of the benefits sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


